DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-28 are pending. Claims 19-28 are withdrawn. Claims 1-3, 5-7, 9-11 and 13-16 have been amended. 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/06/2021 containing amendments and remarks to the claims.
The objections of claims 1, 2, 5, 9, 15 and 16 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 2, 3, 5, 7, 10, 11, 13, 15 and 16 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. See Applicant’s arguments d), e), f), h), i), j), l), and m) in the remarks dated 12/06/2021.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the remarks, the Applicant argues that the terms “high molecular weight hydrocarbon” and “high boiling hydrocarbon” refer to hydrocarbons with carbon number in excess of C40 and therefore are definite. 
The Examiner does not find the Applicant’s argument persuasive. While the Applicant’s specification may provide examples in paragraphs [0019] and [0038], the examples do not constitute definitions or make clear the intended scope of the terms “high molecular weight hydrocarbon” and “high boiling hydrocarbon”. Additionally, the examples do not provide a specific carbon number range nor is the carbon range of the disclosed materials an inherent feature of the listed materials. Thus, it is unclear how the Applicant arrives to the argument that the terms refer to hydrocarbons with carbon umbers in excess of C40. It is also noted that “high molecular weight” and “high boiling” are not necessarily the same and thus it is further unclear how the Applicant merely states that the terms refer to the same group of hydrocarbons. Lastly, the argument that a non-patent literature reference (NPL) discloses that the high molecular weight hydrocarbons are >C35 in crude oil is not persuasive because it does not provide a definition nor provide a showing that one of ordinary skill would understand the Applicant’s claimed terms to refer to hydrocarbons with carbon numbers in excess of C40. The fact that the Applicant has chosen a range in excess of C40 which is different than the range disclosed in the cited NPL, further supports the Examiner’s position that the terms are indefinite and one of ordinary skill would not be reasonably apprised of the scope of the invention. As such, the Applicant’s argument is not persuasive and the rejection is maintained.

On pages 9-10 of the remarks, the Applicant appears to argue that “lower molecular weight hydrocarbons” are definite because the non-hydrocarbon compound, diphenyl ether, is deleted from the claim and the specification provides examples of lower molecular weight hydrocarbons. 
The Examiner does not find the Applicant’s argument persuasive. Similarly, as discussed above, examples in the specification do not constitute a definition or make clear the intended scope of the term “lower molecular weight hydrocarbon”. While removing “diphenyl ether” in claim 2 may clarify the group recited in claim 2, it does not make the intended scope of the term in claim 1 clear. Independent claim 1 is not limited to the group recited in claim 2 and additionally the recitation of n-paraffin in the specification and claim 2 further supports the position that it is not clear the intended scope of the term “lower molecular weight hydrocarbons” because n-paraffin is not limited to any carbon number range. As such, the Applicant’s argument is not persuasive and the rejection is maintained. 

On pages 10-11 of the remarks, the Applicant argues that “heavy contaminant” and “light contaminant” are definite because the specification provides examples. 
The Examiner does not find the Applicant’s argument persuasive. Similarly, as discussed above, examples in the specification do not constitute a definition or make clear the intended scope of the terms “heavy contaminant” and “light contaminant”. The specification merely discloses examples of contaminants and does not distinguish which of the examples are to be considered heavy and which are to be considered light contaminants. Furthermore, the specification only discusses contaminants which come from plastic and recycled wax, and do not disclose contaminants that are present when the high molecular weight hydrocarbons are not plastic. Claim 1 is not limited to using plastic and therefore the contaminants are not necessarily limited to the contaminants that are present in plastics. Since claim 1 recites that the high molecular weight hydrocarbons may be high boiling hydrocarbons, it is unclear if the contaminants would be the same as those found in plastics and disclosed in the specification. As such, the Applicant’s argument is not persuasive and the rejection is maintained. 

On pages 12-13 of the remarks, the Applicant argues that “medium molecular weight hydrocarbon” is definite because the specification provides that the “medium molecular weight hydrocarbon” are produced during the process and can also be added externally.
The Examiner does not find the Applicant’s argument persuasive. While the specification may discuss how the medium molecular weight hydrocarbons may be formed or introduced into the process, claim 8 does not disclose or recite whether the claimed medium molecular weight hydrocarbons are formed or introduced, and therefore it remains unclear what medium molecular weight hydrocarbons are being referred to. Additionally, the specification does not provide a standard for ascertaining the requisite degree of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that [0077] discloses decalin as a medium carbon number molecule but decalin is already recited in [0036] and claim 2 to be a lower molecular weight hydrocarbon, and therefore clearly shows that the specification fails to provide a clear indication of what the intended scope of the phrase is. As such, the Applicant’s argument is not persuasive and the rejection is maintained. 

On pages 14-15 of the remarks, the Applicant argues that claim 14 has been amended, and the amendments render the claim definite. 
The Examiner does not find the Applicant’s argument persuasive. While the amendment may have addressed the lack of antecedent basis for the previously recited “the solution reactants”, claim 14 remains unclear as claim 14 recites “before hydrotreating process” and it is unclear what the relationship of the hydrotreating process is to the process recited in claim 1 and what is being hydrotreated. The claim and the specification do not appear to disclose or illustrate at what point hydrotreating occurs and what the feed to the hydrotreating is. The specification merely recites the same language recited in the claim. There is no indication that the products from thermolysis are sent to hydrotreating, the claims do not recite any relationship between the thermolysis and hydrotreating, and it is not clear if the hydrotreating occurs before or after separating the thermolyzed uniform mixture into three streams. The Applicant argues that the thermolyzed product is hydrogenated after adding the solution reactant to the thermolyzed product for separation of waxy molecules from non-waxy molecules, but this is not explicitly disclosed or suggested nor is it made clear whether it is added to the thermolyzed uniform mixture recited in claim 1 or the crude thermolyzed product material. Lastly, claim 14 is made further unclear because claim 14 recites “wherein the solution reactants comprise the lower molecular weight hydrocarbons”. It is unclear how the solution reactant comprises “the lower molecular weight hydrocarbons” when said hydrocarbons are disclosed as being mixed with high molecular weight hydrocarbons in claim 1 step a). The phrase “the lower molecular weight hydrocarbons” appear to be referring to the “lower molecular weight hydrocarbons” of claim 1 and the Applicant has not established another stream or lower molecular weight hydrocarbons. If the Applicant meant to recite that the reactant stream is comprised of similar hydrocarbons as the lower molecular weight hydrocarbons, then the Applicant should amend claim 14 to make clear that is their intention. As such, the Applicant’s argument is not persuasive and the rejection is maintained. 

On page 16 of the remarks, the Applicant appears to acknowledge the rejections of claims 17 and 18, however, fails to provide arguments. Therefore, the rejections of claims 17 and 18 are maintained. 

On pages 16-17 of the remarks, the Applicant argues that Broqueville does not disclose the claimed percentages of the uniform mixture and does not disclose the conditions of the thermolysis step as recited in the claims. 
The Examiner does not find the Applicant’s argument persuasive. The Examiner has already acknowledged in the Non-Final rejection that “De Broqueville does not appear to explicitly disclose (I) that the mixture comprising 70% - 30% by weight plastic and 30%-70% by weight light cycle oil, (II) the thermal cracking is carried out at a temperature of 350oC to 425oC, a pressure from 3-20 and a duration of 1 to 4 hours.”
The Examiner addressed the deficiencies as follows:
“In regards to (I), de Broqueville discloses that the flows rates of the polymer and solvent can be adjusted so that the soluble polymers are practically completely dissolved to give a solution which is as concentrated as possible, generally containing 10 to 20% by weight of polymer. While de Broqueville does not appear to explicitly disclose the claimed range, it would be obvious for one of ordinary skill in the art to optimize and determine the workable ranges of polymer and solvent because de Broqueville teaches that the flow rates of polymer and solvent may be adjusted so long as the polymer is dissolved and the solution is concentrated, and it has been held that where the general conditions of the claims are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One would be motivated to maximize the amount of polymer dissolve and present in the reaction mixture and therefore would be motivated to determine the workable ranges of polymer and solvent. The burden is upon the Applicant to demonstrate that the claimed amounts are critical and have unexpected results.
In regards to (II), de Broqueville discloses an example in which the thermal cracking is carried out at a temperature of 400oC (col. 6, lines 8-9). De Broqueville does not appear to explicitly disclose the other conditions associated with the thermal cracking.
However, Fernandez, directed to converting plastic waste into useful liquid products by thermal cracking, discloses that molten waste plastic can be thermally cracked at a temperature from 375oC to 525oC, a pressure between 1 to 20 barg and a residence time between 0.5 and 5 hours ([0007]; [0077]; [0081]; [0083]). The claimed temperature, pressure and duration ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of de Broqueville with the thermal cracking operating conditions of Fernandez because de Broqueville discloses a temperature of 400oC and is silent in regards to the other thermal cracking operating conditions, one of ordinary skill in the art would look to another reference, such as Fernandez, disclosing a similar thermal cracking of molten plastic waste operated at the same temperature for suitable pressure and residence times, and this merely involves applying known conditions to a similar process to yield predictable results.”
The Applicant has not persuasively argued and clearly pointed out any supposed error in the combination and therefore, the rejection is maintained. 

On page 18 of the remarks, the Applicant argues that Fernandez does not disclose purity and higher yields as disclosed by the Applicant and that the Applicant’s claimed invention provides higher yields due to recycling of all aliphatic molecules that are not in the desired size range. 
The Examiner does not find the Applicant’s arguments persuasive. The Applicant is arguing features of purity and yield that are not presented in claims and further arguing the feature of recycling that is not recited in claim 1. Claim 1 does not require recycling and thus the supposed benefit of recycling argued by the Applicant is moot as the feature is not recited. Furthermore, it would appear that the Applicant is alleging criticality and unexpected results of the claimed conditions that are not recognized by Fernandez. However, the Applicant has not persuasively demonstrated criticality and unexpected results of the claimed conditions. As such, the Applicant’s arguments are not persuasive.

On page 18 of the remarks, the Applicant argues that the prior art does not disclose short path distillation for separating the crude thermolyzed product and therefore the rejection should be withdrawn. 
The Examiner does not find the Applicant’s argument persuasive because claim 1 does not recite short path distillation. The Examiner has already indicated that the subject matter of claim 15 which recites short path distillation is allowable over the prior art. The Applicant has failed to incorporate said subject matter into the independent claim and therefore claim 1 remains rejected over the prior art of record. 

On pages 18-19 of the remarks, the Applicant argues that the prior art does not disclose the percentages as claimed and that the prior art does not disclose all the examples provided by the Applicant’s claimed invention. 
As discussed above, the claimed percentages were already address in the Non-Final Rejection and the Applicant has not persuasive argued that one of ordinary skill would not be able to optimize the percentages. In regards to the prior art failing to disclose all the examples provided by the Applicant, the Examiner notes that there is no requirement that the prior art disclose all the examples of the Applicant. The prior art needs only to disclose or reasonably suggest at least one of the claimed hydrocarbons claimed in order to make obvious the claim. As such, the Applicant’s arguments are not persuasive and the rejections are maintained. 

On page 20 of the remarks, the Applicant argues that the prior art of record fails to disclose short path distillation, hydrogenating and oxidizing and therefore it would not be obvious to arrive at the claimed invention. 
The Examiner does not find the Applicant’s argument persuasive as the arguments are directed to features that are not recited in claim 1 and rather directed to features that are recited in dependent claims which are already indicated as being allowable over the prior art or are rejected under 35 U.S.C. 112(b). As such, the argument is not persuasive in rebutting the prior art rejection. 

On page 21 of the remarks, the Applicant appears to argue that the prior art does not disclose carrying out thermal cracking without waste plastic and therefore one of ordinary skill would not arrive at the claimed invention.
The Examiner does not understand the Applicant’s argument as the claims do not recite limitations that exclude waste plastic. Claim 1 recites that the feed may comprise plastics and claims 7-9 do not exclude plastics. The Applicant’s argument is not clearly understood and is not considered persuasive. 

On pages 21-22 of the remarks, the Applicant appears to argue a different interpretation of claims 10-12 based on the amendments made to the claims. The Applicant’s position appears to be that the amendment requires the three streams to all be recycled to the same step. 
The Examiner finds the amendment and argument confusing as it appears to be contradictory to the specification. The specification clearly suggests that each of the three streams is recycled to different places for different purposes. The light naphtha in the gas stream is used as fuel to provide hot utility, the stream of naphtha through light wax is recycled to the mixing step, and aliphatic molecules not of the desired size (which one would conclude is directed to the crude thermolyzed product stream) is recycled to the thermolysis reaction zone ([0051]). This contradicts the argument that all three streams are recycled to the step. If the Applicant intends to require all three streams recycle to the same step, then claims 11 and 12 should be amended to clarify that the step for which all three streams are being recycled to is the heating  or thermolyzing (claim 11) or recycled to the mixing step (claim 12). Indicating where individual streams go in claims 11 and 12, appears to suggest that all three streams do not have to be recycled to the same step and can be recycled separately to different steps. Clarifying is required, however, for purposes of examination, the Examiner will treat claims 10-12 as requiring all three streams to go back to the same step as that is what would appear to be argued by the Applicant (page 22).

The following is a modified rejection based on amendments made to the claims. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 3: “hydrocarbon” should be added after “lower molecular weight”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high molecular weight hydrocarbons" in claim 1 is a relative term which renders the claim indefinite.  The term "high molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the specification fails to provide what molecular weights are to be considered “high”, the scope of what hydrocarbons encompassed by the claims is unclear. It is noted that while claim 1 recites that the high molecular weight hydrocarbons are selected from the group consisting of shredded waste plastic, un-shredded waste plastic, high boiling hydrocarbons or combinations thereof, the claims and specification still fail to disclose and provide a standard for what is considered a “high boiling hydrocarbon”. Therefore, “high boiling hydrocarbon” is also considered a relative term that renders the claim indefinite. It is further noted that not all waste plastics are hydrocarbons and therefore it is not clear whether the term “high molecular weight hydrocarbons” is meant to limit the type of plastics suitable for the process.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the phrase “other similar materials” renders the claim indefinite because it is unclear what the intended scope and what materials are encompassed by the phrase. 
The term "lower molecular weight hydrocarbons" in claim 1 is a relative term which renders the claim indefinite.  The term "lower molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the specification fails to provide what molecular weights are to be considered “lower”, the scope of what hydrocarbons encompassed by the claims is unclear. It is noted that the claims and specification appear to define the low molecular weight hydrocarbon as those being selected from the group consisting of naphtha/distillate range, n-paraffin, decalin, coker gas oils and diesel. However, this list does not disclose what range of molecular weights are to be considered lower/low, especially in view of the unrestricted recitation of “n-paraffin”. 
The terms "heavy contaminants" and “light contaminants” in claim 1 are relative terms which render the claim indefinite.  The terms “heavy" and “light” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not disclose what contaminants are considered heavy and which are considered light. There are no definitions or examples of contaminants that would reasonably suggest to one of ordinary skill what compounds are to be considered contaminants and therefore the scope of what is encompassed by the claim is unclear. For purposes of examination, heavy contaminants are any compound that has a higher specific gravity than the molten mixture and the light contaminants are any compounds that are insoluble in the molten mixture.  
Claims 2-18 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
The term "medium molecular weight hydrocarbons" in claim 8 is a relative term which renders the claim indefinite.  The term "medium molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is not clear as to where the medium molecular weight hydrocarbons are coming from or originating. Claim 1 and 7, from which claim 8 depends fails to indicate at what point in the process medium molecular weight hydrocarbons are present, whether the medium molecular weight hydrocarbons are found in the starting material, or if they are produced during the process. Therefore, it remains unclear how the claims it meant to be interpreted. 
Claim 10 is indefinite for reciting “recycling the three streams by supplying back to at least one step of…” because it is unclear whether the claim is requiring that all three streams be recycled to the same at least one step together or if each of the three streams is recycled to at least one step independently. Based on claims 11-12 and the specification, it would appear that each of the streams is recycled to different steps, however, the Applicant’s arguments appears to be directed to recycling all three streams to the same step. Therefore, claim 10 is interpreted as all three streams are recycled to at least one of the steps recited, and are recycled to the same step. 
Claim 14 recites “before hydrotreating process” and it is unclear what the relationship of the hydrotreating process is to the process recited in claim 1 and what is being hydrotreated. The specification does not appear to disclose or illustrate at what point hydrotreating occurs and what the feed to the hydrotreating is. The lack of disclosure of the claimed hydrotreating step renders the claim unclear and precludes a meaningful prior art rejection from being made. 
Claim 17 is indefinite for reciting “hydrogenating the high molecular weight hydrocarbons” because it is not clear at what point the claimed step is performed or what the relationship between the hydrogenating step and the rest of the process is. As recited in claim 1, the high molecular weight hydrocarbons are mixed with lower molecular weight hydrocarbons to obtain a uniform mixture. It is not clear whether the high molecular weight hydrocarbons are hydrogenated before the mixing or at some other time during the process. Furthermore, it is not clear whether the product of the hydrogenating step is what is mixed with the lower molecular weight hydrocarbons or not. The specification does not disclose sufficient details in regards to the claimed hydrogenating step that would allow the Examiner to make a meaningful prior art rejection and therefore the claim is being rejected under 35 U.S.C. 112(b). 
Claim 18 is indefinite for reciting “oxidizing the high molecular weight hydrocarbons” because it is not clear at what point the claimed step is performed or what the relationship between the oxidizing step and the rest of the process is. As recited in claim 1, the high molecular weight hydrocarbons are mixed with lower molecular weight hydrocarbons to obtain a uniform mixture. It is not clear whether the high molecular weight hydrocarbons are oxidized before the mixing or at some other time during the process. Furthermore, it is not clear whether the product of the oxidizing step is what is mixed with the lower molecular weight hydrocarbons or not. The specification does not disclose sufficient details in regards to the claimed oxidizing step that would allow the Examiner to make a meaningful prior art rejection and therefore the claim is being rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over de Broqueville (U.S. Patent No. 5,569,801), in view of Fernandez et al. (ES2759939A1, herein after referring to the English Machine Translation obtained from Espacenet).
In regards to claim 1, de Broqueville discloses a process for the conversion of plastic comprising:
mixing plastic, which can be shredded, and a solvent consisting of a hydrocarbon cut such as a light cycle oil and dissolving the plastic in the solvent (col. 3, lines 4-6, 13-25, and 25-35); 
heating the mixture to form a mixture melt (col. 3, lines 25-65); 
separating a light fraction which is insoluble in the solvent and a heavy fraction from the mixture melt  (col. 3, line 35 to col. 4, line 7); 
thermal cracking the mixture (col. 4, lines 11-20); and
separating the cracked mixture into a light fraction, a heavy fraction and an uncracked component stream (col. 4, lines 55-62). 
De Broqueville does not appear to explicitly disclose (I) that the mixture comprising 70% - 30% by weight plastic and 30%-70% by weight light cycle oil, (II) the thermal cracking is carried out at a temperature of 350oC to 425oC, a pressure from 3-20 and a duration of 1 to 4 hours. 
In regards to (I), de Broqueville discloses that the flows rates of the polymer and solvent can be adjusted so that the soluble polymers are practically completely dissolved to give a solution which is as concentrated as possible, generally containing 10 to 20% by weight of polymer. While de Broqueville does not appear to explicitly disclose the claimed range, it would be obvious for one of ordinary skill in the art to optimize and determine the workable ranges of polymer and solvent because de Broqueville teaches that the flow rates of polymer and solvent may be adjusted so long as the polymer is dissolved and the solution is concentrated, and it has been held that where the general conditions of the claims are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One would be motivated to maximize the amount of polymer dissolve and present in the reaction mixture and therefore would be motivated to determine the workable ranges of polymer and solvent. The burden is upon the Applicant to demonstrate that the claimed amounts are critical and have unexpected results.
In regards to (II), de Broqueville discloses an example in which the thermal cracking is carried out at a temperature of 400oC (col. 6, lines 8-9). De Broqueville does not appear to explicitly disclose the other conditions associated with the thermal cracking.
However, Fernandez, directed to converting plastic waste into useful liquid products by thermal cracking, discloses that molten waste plastic can be thermally cracked at a temperature from 375oC to 525oC, a pressure between 1 to 20 barg and a residence time between 0.5 and 5 hours ([0007]; [0077]; [0081]; [0083]). The claimed temperature, pressure and duration ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of de Broqueville with the thermal cracking operating conditions of Fernandez because de Broqueville discloses a temperature of 400oC and is silent in regards to the other thermal cracking operating conditions, one of ordinary skill in the art would look to another reference, such as Fernandez, disclosing a similar thermal cracking of molten plastic waste operated at the same temperature for suitable pressure and residence times, and this merely involves applying known conditions to a similar process to yield predictable results. 

In regards to claim 2, de Broqueville discloses light cycle oil which is considered a diesel boiling range material (col. 3, lines 12-25).

In regards to claim 3, de Broqueville discloses that the flows rates of the polymer and solvent can be adjusted so that the soluble polymers are practically completely dissolved to give a solution which is as concentrated as possible, generally containing 10 to 20% by weight of polymer. While de Broqueville does not appear to explicitly disclose the claimed range, it would be obvious for one of ordinary skill in the art to optimize and determine the workable ranges of polymer and solvent because de Broqueville teaches that the flow rates of polymer and solvent may be adjusted so long as the polymer is dissolved and the solution is concentrated, and it has been held that where the general conditions of the claims are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One would be motivated to maximize the amount of polymer dissolve and present in the reaction mixture and therefore would be motivated to determine the workable ranges of polymer and solvent. The burden is upon the Applicant to demonstrate that the claimed amounts are critical and have unexpected results.

In regards to claim 4, de Broqueville discloses mixing at a temperature from 150oC to 200oC when using light cycle oil (col. 3, lines 25-30). 

In regards to claim 5, Fernandez discloses that molten waste plastic can be thermally cracked at a pressure between 1 to 20 barg ([0007]; [0077]; [0081]; [0083]). The claimed pressure falls within the range taught by the prior art and is therefore considered prima facie obvious.

In regards to claim 6, de Broqueville does not appear to explicitly disclose that the heavy uncracked component stream comprises heavy waxes with molecular weights ranging from 1,500 to 6,000 Daltons. However, de Broqueville, in view of Fernandez, discloses a similar thermal cracking process of a molten mixture of plastic and a lower molecular weight hydrocarbon at overlapping conditions to recover a stream of components heavier than lower molecular weight hydrocarbons separated off from the cracked mixture (de Broqueville col. 4, lines 54-60). It follows with the same feed material and process steps, operated at overlapping conditions, the process of de Broqueville, in view of Fernandez, would function in a similar manner as claimed and produce heavy waxes with molecular weights ranging from 1,500 to 6,000 Daltons, absent evidence to the contrary. Since heavy waxes are heavier than lower molecular weight hydrocarbons, one of ordinary skill would reasonably expect the heavy waxes to be present in the uncracked component stream taught by de Broqueville. 

In regards to claims 7-9, de Broqueville discloses that the process can function continuously or noncontinuously (col. 4, lines 33-36). While de Broqueville does not appear to explicitly disclose that the batch mode is configured to convert medium molecular weight hydrocarbons to low molecular weight hydrocarbons, since de Broqueville, in view of Fernandez discloses a similar process operated with the same feeds and at overlapping conditions which can be operated noncontinuously, it follows that the process of de Broqueville, in view of Fernandez, would function in a similar manner as claimed and convert medium molecular weight hydrocarbons to low molecular weight hydrocarbons.

Allowable Subject Matter
Claims 10-13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process as recited in claim 1, wherein the three streams are all recycled to at least one step of the mixing of high molecular weight hydrocarbons and lower molecular weight hydrocarbons, the heating of the uniform mixture and the frequentatively thermolyzing molten uniform mixture as recited in claims 10-12;  1-octene or 1-hexene is further added to the mixing step (a) as recited in claim 13 and separating a crude thermolyzed product into fractions using a short path distillation as recited in claim 15. The closest prior art of record, de Broqueville, disclose a process for the conversion of plastic comprising:
mixing plastic, which can be shredded, and a solvent consisting of a hydrocarbon cut such as a light cycle oil and dissolving the plastic in the solvent (col. 3, lines 4-6, 13-25, and 25-35); 
heating the mixture to form a mixture melt (col. 3, lines 25-65); 
separating a light fraction which is insoluble in the solvent and a heavy fraction from the mixture melt  (col. 3, line 35 to col. 4, line 7); 
thermal cracking the mixture (col. 4, lines 11-20); and
separating the cracked mixture into a light fraction, a heavy fraction and an uncracked component stream (col. 4, lines 55-62). 
De Broqueville discloses that the uncracked component stream and the heavy fraction may be recycled to the mixing step (see Figure 1, reference numbers 95 and 80). De Broqueville does not appear to explicitly disclose that the light fraction is recycled to the mixing step. 
Fernandez discloses that thermal cracking of plastic produces hydrocarbon gases that can be used as fuel to a burner to provide heat to the process ([0112]; [0114]). It would therefore be obvious for one of ordinary skill in the art to modify the process of de Broqueville by recycling the light fraction containing lower molecular weight hydrocarbons by supplying the fraction as fuel for heating as taught by Fernandez because Fernandez teaches that hydrocarbons produced by thermal cracking can be used as fuel to supply heat and this merely involves applying a known technique of using a product produced by a known process as a fuel to improve the process by making the process more self-sufficient from an energy point of view as taught by Fernandez. In view of Fernandez, one of ordinary skill would find it obvious to recycle the light fraction of de Broqueville to a heating step and not to a mixing step as taught by de Broqueville. As such, there is no motivation or reasonably suggest that would lead one of ordinary skill to recycle all of the three streams to the same step as recited in the claims.
De Broqueville also does not disclose or suggest further adding 1-octene or 1-hexene is further added to the mixing step (a) as recited in claim 13. Furthermore, de Broqueville teaches that both the heavy and uncracked component streams are recycled and not subjected to a short path distillation to separate out fractions. Therefore, the subject matters of claims 10, 13 and 15 are indicated as being allowable over the prior art. The Examiner notes that while no prior art rejections are provided for claims 14, 17 and 18, the claims are presented in a manner that a meaningful prior art rejection could not be made as the limitations rendered the claims indefinite and it is unclear as to how to properly address the claimed subject matter due to the confusing nature of the claims. Therefore, a determination of allowability cannot be made until the rejections under 35 U.S.C. 112(b) are addressed and the claim limitations clarified. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772